                                                                                           1   DAVIS & WOJCIK, APLC
                                                                                               Robert A. Davis, Jr., State Bar No. 160357
                                                                                           2   Joseph M. Wojcik, State Bar No. 177296
                                                                                               Daniel A. Thompson, State Bar No. 276805
                                                                                           3   Rebecca O’Kray-Murphy, State Bar. 315518
                                                                                               Email: dan@dw.law
                                                                                           4   1001 E. Morton Place, Suite A
                                                                                               Hemet, California 92543
                                                                                           5   Telephone: (951) 652-9000
                                                                                               Facsimile: (951) 658-8308
                                                                                           6
                                                                                               Attorneys for Plaintiff,
                                                                                           7   JOHN GIDEON
                                                                                           8   Ogletree, Deakins, Nash, Smoak & Stewart,
                                                                                               P.C.
                                                                                           9   Vince M. Verde - CA Bar No. 202472
                                                                                               vince.verde@ogletree.com
                                                                                          10   Nicole A. Naleway - CA Bar No. 300701
                                                                                               nicole.naleway@ogletree.com
                                                                                          11   Park Tower, Fifteenth Floor
                                                                                               695 Town Center Drive
                                                                                          12   Costa Mesa, CA 92626
                 A PROFESSIONAL LAW CORPORATION




                                                                                               Telephone: 714-800-7900
                                                                                          13   Facsimile: 714-754-1298
                                                  Tele. (951)652-9000 Fax (951)658-8308
DAVIS & WOJCIK
                                                      1001 E. Morton Place, Suite A




                                                                                          14 Attorneys for Defendants, Ashley Distribution
                                                                                             Services, LTD. and Ashley Furniture
                                                             Hemet, CA 92543




                                                                                          15 Industries, Inc.

                                                                                          16
                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                          17
                                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                          18
                                                                                               JOHN GIDEON, an individual,                    Case No. 5:20-cv-02258 DSF(AGRx)
                                                                                          19
                                                                                                                    Plaintiff,                ORDER GRANTING JOINT
                                                                                          20                                                  STIPULATED PROTECTIVE
                                                                                                      v.                                      ORDER
                                                                                          21
                                                                                               ASHLEY DISTRIBUTION                            (Action Removed November 9, 2020)
                                                                                          22   SERVICES, LTD., a Wisconsin
                                                                                               Corporation; ASHLEY FURNITURE
                                                                                          23   INDUSTRIES, INC. a Wisconsin                   Trial Date: April 5, 2022
                                                                                               Corporation; and DOES 1-10,
                                                                                          24

                                                                                          25                        Defendants.
                                                                                          26

                                                                                          27

                                                                                          28
                                                                                               Order     Granting      Joint Stipulated        Gideon v. Ashley Distribution Services., et al
                                                                                               Protective Order                                   Case No. 5:20-cv-02258 DSF(AGRx)
                                                                                                                                          1
